Citation Nr: 0623025	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial rating for Hepatitis C, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2003, a statement of the case was issued in March 2004, and a 
substantive appeal was received in March 2004.

In December 2004, the veteran submitted additional evidence 
to the Board.  In July 2006, the veteran executed a waiver of 
initial RO review of the new evidence.  The evidence will 
therefore be considered in this decision.  38 C.F.R. 
§ 20.1304 (2005).

The Board notes that the veteran originally requested a 
hearing in his March 2004 substantive appeal.  However, this 
request was withdrawn in correspondence received by the RO in 
August 2004.


FINDINGS OF FACT

1.  For the period prior to October 5, 2001, the veteran's 
disability was not productive of minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures; symptoms of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication; or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.

2.  For the period from October 5, 2001, through September 6, 
2002, the veteran's disability was productive of minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures, but there is no 
evidence that the disability resulted in moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression; daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.

3.  For the period between September 7, 2002, and January 5, 
2004, the veteran's disability was not productive of minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures; symptoms of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication; or, incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.

4.  For the period from January 6, 2004 through December 8, 
2004, the veteran's disability was productive of minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures, but there is no 
evidence that the disability resulted in moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression; daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for 
hepatitis C for the period from October 5, 2001 through 
September 6, 2002 have been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.114, Diagnostic 
Code §§ 7312, 7345 (prior to July 2, 2001), 7354 (effective 
July 2, 2001) (2005).

2.  The criteria for a 30 percent rating, but no higher, for 
hepatitis C for the period from January 6, 2004 through 
December 8, 2004 have been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.114, Diagnostic 
Code §§ 7312, 7345 (prior to July 2, 2001), 7354 (effective 
July 2, 2001) (2005).

3.  The criteria for a rating in excess of 10 percent for 
hepatitis C have not been met for the period from February 
17, 1999 through October 4, 2001; for the period from 
September 7, 2002 through January 5, 2004; and from December 
9, 2004 onward.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code §§ 7312, 7345 (prior 
to July 2, 2001), 7354 (effective July 2, 2001) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  This appeal arises as a 
downstream issue from the veteran's original claim for 
service connection for hepatitis C, and the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought in a letter dated April 
2003.  Moreover, in that letter, the appellant was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the April 2003 letter was sent to the 
appellant prior to the August 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).  

Here the issue of increased rating for hepatitis C is a 
downstream issue of the original service connection claim 
adjudicated in the August 2003 rating decision.  VA's General 
Counsel has concluded that, if, in response to notice of its 
decision on a claim for which VA has already given the 
§ 5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  This is the situation where a VCAA notice to the 
veteran relates to establishing service connection, but there 
is no separate § 5103(a) notice following the RO's grant of 
service connection and the veteran's notice of disagreement 
raising the downstream issue of an increased rating.  With 
consideration of the opinion of the General Counsel, a second 
§ 5103(a) notice regarding the downstream issue of an 
increased rating is not required.  Since the current 
increased rating issue is a downstream issue, the 
requirements the Court set out in Pelegrini have been 
satisfied.  In any event, the Board notes that a July 2004 
letter was furnished to appellant with VCAA notice 
information specific to the issue of an increased rating.

The April 2003 letter notified the appellant to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with proper 
notice of what type of information and evidence was needed to 
substantiate the original claim of service connection for 
hepatitis C, but there was no timely notice of the types of 
evidence necessary to establish the severity of his claimed 
disability or to establish an effective date for any rating 
that might be assigned.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with notice regarding the evidence needed to 
substantiate a claim for an increased rating in a July 2004 
VCAA letter.  Also, the RO's April 2003 VCAA letter to the 
veteran advised the veteran to submit evidence that shows the 
history and nature of his hepatitis C.  Moreover, to the 
extent that the Board grants increased ratings in this case, 
there is currently sufficient evidence of record to identify 
the proper effective dates for assignment of the ratings.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The present appeal involves the veteran's claim that his 
service-connected Hepatitis C warrants a higher initial 
disability rating than the 10 percent currently assigned.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The RO has based the assigned 10 percent evaluation for 
hepatitis C on the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7354, which came into effect July 2, 2001 as a revision 
of the former Diagnostic Code 7345.  The veteran's original 
claim was received in October 2000, prior to the revision of 
the applicable rating criteria.  Where the regulations 
pertinent to a decision are amended during the course of an 
appeal, the Board considers both the former and the current 
criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114 (2005).

Prior to July 2, 2001, a 10 percent evaluation under 
Diagnostic Code 7345 required that the disease be productive 
of demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent was warranted for minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation, but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
evaluation required moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  Finally, a 100 percent rating under 
this code was warranted when the disease was productive of 
marked liver damage manifested by liver function tests and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration, aggregating three or more a year, and 
accompanied by disabling symptoms requiring rest therapy.

The revised regulations, effective July 2, 2001, add a new 
code, 7354, which specifically governs the evaluation of 
hepatitis C (as well as non-A, non-B hepatitis).  Pursuant to 
this regulation, a 10 percent rating requires that the 
disease be productive of intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week but less than two weeks during the past 
twelve-month period.  Further, a 20 percent rating is 
warranted if the hepatitis C is productive of daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

A note following the rating criteria provides that, for 
purposes of evaluating conditions under Diagnostic Code 7354, 
an "incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

The evidence of record shows that the veteran has been 
diagnosed with chronic hepatitis C infection, including 
fibrosis of the liver with portal hypertension, and has 
undergone various significant treatment programs during the 
appeal period.  The record indicates that the veteran has 
experienced his most disabling symptoms as side-effects of 
particular intense treatments.  The veteran has described his 
baseline symptoms to the July 2003 VA examiner as limited to 
nausea occurring every few days lasting two to three hours.  
This description is generally consistent with descriptions 
recorded in relevant portions of his VA treatment records.  
The record does not reflect substantial pertinent 
symptomatology prior to around August 2001, when the veteran 
agreed to begin treatment with Rebetron.  Around August 2001, 
the veteran had started reporting dyspnea on exertion of 
walking three block distances, but otherwise denied fatigue, 
myalgia or chest pain.  There is also no suggestion in the 
medical records of incapacitating episodes up through this 
time.  The records reflect that the veteran entered a period 
of Rebetron treatment beginning on October 5, 2001 and 
lasting 48 weeks, through September 6, 2002.

The July 2003 VA examination report reflects that, at that 
time, the veteran described his 48 week Rebetron treatment to 
the examining physician as the period of his most severely 
disabling symptoms.  While the veteran's baseline symptoms 
were described as nausea every few days, the veteran 
described that during the Rebetron treatment period he had 
problems with nausea, vomiting, and flu-like symptoms 
"constantly."  The contemporaneous treatment records from 
the period of Rebetron treatment show that the veteran 
attended regular check-ups and consistently denied 
experiencing chest pains, mood instability, anxiety, 
depression, or gastrointestinal upset.  Occasional insomnia 
developed during this time but was treatable.  Occasional 
irritability was also reported during some of the 
consultations, but in each report it is noted that the 
veteran's mood was stable and he denied anxiety or 
depression.

An October 2004 letter from a treating gastroenterologist, 
submitted on behalf of the veteran, provides a medical 
impression of the veteran's symptoms during the Rebetron 
treatment.  This letter describes that prior to the Rebetron 
treatment the veteran's symptoms featured fatigue and 
difficulty with concentration, but during the Rebetron 
treatment the veteran's symptoms featured increased fatigue 
and difficulty concentrating along with "additional adverse 
effects related to treatment."  Specifically, the letter 
indicates that the veteran experienced nausea and vomiting 
occurring 1 to 2 times per week requiring prochlorperazine.  
The letter also indicates that the veteran developed 
irritability and depression which required an antidepressant.

Following the completion of the Rebetron treatment, the 
record shows that the veteran's condition returned to 
essentially his baseline set of symptoms.  An October 2002 
treatment record documents the veteran reporting that he was 
"feeling back to baseline since [discontinuing] Rebetron 
except for occasional fatigue."  The veteran denied 
gastrointestinal upset, nausea, vomiting, dyspnea on 
exertion, dizziness, myalgia, irritability, anxiety or 
depression at that time.

The veteran underwent another course of intense therapy, this 
time with Pegasys and ribavirin, beginning on January 6, 2004 
and concluding on December 8, 2004.  This period of therapy 
also produced side-effect symptomatology more severe than the 
veteran's baseline symptoms.  A January 2004 treatment report 
indicates that the veteran complained of occasional flu-like 
symptoms (myalgia, chills) relieved with Tylenol.  
Additionally, the veteran reported experiencing diarrhea 
which appeared to be resolving.  The veteran denied chest 
pains, dyspnea upon exertion, dizziness, abdominal pain, 
nausea, vomiting, coughing or bleeding.  Although the veteran 
reported some occasional irritability and anxiety, he 
declined any treatment for this at the time and denied 
experiencing insomnia or depression.  The record does reflect 
that by August 2004 the veteran was receiving treatment for 
depression as a result of the course of hepatitis C 
medication.

As the veteran filed his claim prior to the change in the 
rating criteria, the Board has considered whether he would be 
entitled to a higher evaluation under the Diagnostic Code 
7345 in effect prior to July 2, 2001.  Resolving all doubt in 
favor of the veteran, the Board finds that the record of 
increased symptoms experienced by the veteran during the two 
periods of intensive therapy warrant a 30 percent rating, but 
no higher, under the old rating criteria.  The medical 
evidence shows that, during the periods of intensive 
treatment, the veteran's Hepatitis C has been manifested by 
at least minimal liver damage in the form of fibrosis with 
portal hypertension.  The medical evidence also shows 
associated fatigue and at least some difficulty with mood 
requiring treatment of its own.  Finally, the medical records 
and doctor's statement reflect at least some gastrointestinal 
difficulties during these periods in the forms of occasional 
nausea, vomiting, and diarrhea, requiring some therapeutic 
measures.  Applying the benefit of the doubt in favor of the 
veteran, the Board will consider such symptoms as having been 
manifested throughout the duration of both periods of 
treatment.

The next highest rating under the old regulation is 60 
percent, and this rating is not warranted for any period 
under appeal.  A 60 percent rating under the old criteria 
requires moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  The medical records do not show symptomatology 
meeting these criteria even during the veteran's periods of 
intensive treatment and side-effects.  Significantly, the 
Board notes that the contemporaneous treatment records from 
the 2001-2002 Rebetron treatment period show the veteran 
consistently and frequently denied gastrointestinal upset 
during his check-ups during this time.  Although the Board 
has accepted the October 2004 gastroenterologist's letter and 
the veteran's testimony regarding nausea and vomiting to 
reasonably support a finding of some gastrointestinal related 
distress, the gastroenterologist's letter describes the 
episodes as once or twice weekly and there is no indication 
that these spells rose to a "disabling" level of severity.  
With regard to the January through December 2004 period of 
intensive treatment, the Board notes that the veteran 
complained of diarrhea in January 2004 but the medical 
records noted the condition as apparently resolving, and 
there is no evidence that the issue recurred throughout 
treatment at a "disabling" level of severity.

The Board has also considered whether a higher (40 percent) 
rating could be applied under rating criteria in effect since 
July 2, 2001.  During the applicable periods, the evidence of 
record does not show that the veteran's service-connected 
hepatitis C resulted in daily fatigue, malaise, and anorexia, 
accompanied by minor weight loss and hepatomegaly or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past twelve-month 
period.  In this regard, the medical evidence most favorable 
to the veteran is the October 2004 letter written in support 
of the veteran's claim describing the symptoms during the 
veteran's period of heightened symptomatology from October 5, 
2001 through September 6, 2002.  While this letter documents 
that the veteran experienced nausea and vomiting, it 
expressly indicates that these episodes occurred "1-2 times 
per week."  Furthermore, there is no evidence of record 
indicating that the veteran experienced at least four weeks 
of incapacitating episodes requiring bed rest and treatment 
by a physician during either of the periods of his most 
severe symptomatology.

The Board further finds that the medical evidence of record 
does not show that a rating in excess of 10 percent is 
warranted under the old or new criteria for the veteran's 
baseline symptoms, that is to say those symptoms which 
manifested during the times when the veteran was not under 
the documented intensive medicinal therapies.  The baseline 
symptoms were described in the July 2003 VA examination 
report as "limited to nausea occurring every few days 
lasting two to three hours."  The October 2004 letter 
written on behalf of the veteran by a treating physician adds 
that "fatigue and difficulty with concentration" have been 
a part of his baseline symptoms prior to the treatments and, 
in August 2001, the veteran reported dyspnea on exertion of 
walking 3 blocks prior to undergoing the intensive treatment.  
There is no competent evidence showing that notable anxiety 
difficulties or gastrointestinal disturbance necessitating 
dietary restriction or therapeutic measures have been a part 
of the veteran's baseline symptomatology.  Further, while 
intermittent fatigue, malaise, and anorexia were indicated by 
the medical evidence, the evidence does not show that these 
symptoms occurred with daily regularity, which is a 
requirement under the new criteria.  There is again no 
evidence of incapacitating episodes.  Thus, the criteria for 
a rating in excess of 10 percent under the old regulation, 
and new when applicable, are not satisfied by the veteran's 
baseline symptoms during the appeals period; a rating in 
excess of 10 percent is only warranted under these criteria 
for the period of intensive treatment from October 5, 2001 
through September 6, 2002 and from January 6, 2004 through 
December 8, 2004.

Accordingly, resolving all doubt in favor of the veteran, the 
Board finds that the evidence shows symptoms that satisfy the 
old criteria for a 30 percent rating for the liver disability 
from October 5, 2001 through September 6, 2002, the period 
during which he experienced increased symptomatology in 
tolerating Rebetron treatment.  Likewise, the Board also 
finds that the veteran satisfies the old criteria for a 30 
percent rating for his liver disability from January 6, 2004 
through December 8, 2004, the period during which he 
experienced increased symptomatolgy in tolerating therapy 
with Pegasys and ribavirin.  The preponderance of the 
evidence is against a disability rating in excess of 30 
percent for either of these periods.

The preponderance of the evidence is against a rating in 
excess of 10 percent from February 17, 1999 through October 
4, 2001, as well as from September 7, 2002 through January 5, 
2004, and from December 9, 2004 onward.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the veteran's hepatitis C has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment beyond that contemplated by the rating schedule.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating for the disability on appeal pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent rating for hepatitis C for the 
period from October 5, 2001 through September 6, 2002 is 
warranted.  To this extent, the appeal is granted subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to a rating in excess of 30 percent for hepatitis 
C for the period from October 5, 2001 through September 6, 
2002 is not warranted.  To this extent, the appeal is denied.

Entitlement to a 30 percent rating for hepatitis C for the 
period from January 6, 2004 through December 8, 2004 is 
warranted.  To this extent, the appeal is granted subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to a rating in excess of 30 percent for hepatitis 
C for the period from January 6, 2004 through December 8, 
2004 is not warranted.  To this extent, the appeal is denied.

Entitlement to a rating in excess of 10 percent for hepatitis 
C for the period from February 17, 1999 through October 4, 
2001 is not warranted.  To this extent, the appeal is denied.

Entitlement to a rating in excess of 10 percent for hepatitis 
C for the period from September 7, 2002 through December 7, 
2003 is not warranted.  To this extent, the appeal is denied.

Entitlement to a rating in excess of 10 percent for hepatitis 
C from December 9, 2004 is not warranted.  To this extent, 
the appeal is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


